DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 20 November 2018 has been entered.
1c.	The drawings filed on 20 November 2018 are acceptable. 

Claim Status:

1c.	Claims 1-9, 13, 15-24 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statement filed on 20 November 2018 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The references have been considered as to the merits.

Claim Objections:
3.	Claims 8, 9, 20, 22-24 are objected to because of the following informalities:  
3a.	Claims 8, 9, 23-24 recite the acronym “C4bp”, and claim 22 recites “FHR4”. It is suggested to spell the acronym first.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
3b.	In claim 20, line 3, the word “form” should be amended to recite “from”.  

Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4b.	Claim 1 recites the limitation "“the single-cell clones” " in subparts (c), (d), (f), (g).  There is insufficient antecedent basis for this limitation in the claim. Claim 1 in subpart (a) recites “host cells”, not single cell clones.   
4c.	Claim 1, subpart (f), recites “desired relative ratio of second, third, and optionally fourth functional components”. However, the “desired relative ratio” is a subjective term and the specification does not provide a standard for measuring the scope of the term (see MPEP 2173.05(b)(III).
4d.	Claim 2, lines 1-2, recites “said nucleic acid vector”.  However, claim 1 recites two different nucleic acid vectors (see subparts (a) and (d)).  Which nucleic acid vector does claim 2 refer to?  The vector in subpart (a), subpart (d), or both subparts (a) and (d)? Clarification is required. 
4e.	Claims 8 and 23 recite “wherein said multimerizing scaffold polypeptides are components of the C4bp protein”.  However, it is recognized that C4bp protein comprises 7 alpha chains and 1 beta chain. However, it is unclear which components of the C4bp protein are being referred. 


Claim Rejections - 35 USC § 112; [a]: Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 1-9, 13, 15-24 are rejected under 35 U.S.C. 112, [a], first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
The instant claims encompass a multifunctional heteromultimeric protein complex for directing complement-dependent cytolysis and/or antibody-dependent cell-mediated cytotoxicity, comprising three or more different functional components present in a defined relative ratio, of which one is a tracking component and a method of producing said multifunctional heteromultimeric protein complex  by co-transfecting host cells with a nucleic acid, (NA) that encodes a tracking component, fused to a first multimerizing scaffold polypeptide and with a NA that encodes a second functional component, different from said tracking component, selecting single-cell clones secreting multimers having the desired relative ratio of second, third and optionally fourth functional components; and recovering from said clones the produced multimeric protein complexes. However, the tracking component and the second, third or fourth functional components require no structure or other identifying characteristics. Claims 6 and 18 recite that the targeting components is selected from antibodies, binding fragments 
The instant specification teaches a multifunctional heteromultimeric protein that comprises (a) C4b-binding protein (C4bp) (b) multivalent FHR4; (c) multivalent VHH against HER2; and (d) a monovalent enhanced GFP (eGFP) tracking function (TrF), (see page 50, lines 25-35 and figure 2). However, the claims encompass multifunctional heteromultimeric protein complexes that comprise, three or more different functional components, with no requirement for any particular structural feature or function. 
To provide adequate written description and evidence of possession of a recited genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is multifunctional . The claims recite that the targeting component can be antibodies, binding fragments thereof, ligands to a target cell receptor or soluble receptors, and that the functional components can be synthetic or natural peptides, biological macromolecules, polypeptides, proteins, peptide analogues, peptidomimetics, antibodies, antibody fragments and derivatives thereof. Thus, the claims encompass a genus of targeting and functional components.   
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of multifunctional heteromultimeric protein complexes, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s 
Therefore, applicant has not disclosed sufficient species or common structural features such that one skilled in the art would conclude that applicant was in possession of the claimed genus of heteromultimeric proteins that comprise antibodies, binding fragments thereof, ligands to a target cell receptor or soluble receptors as targeting components and that comprise synthetic or natural peptides, biological macromolecules, polypeptides, proteins, peptide analogues, peptidomimetics, antibodies, antibody fragments and derivatives thereof, as functional components. Therefore, instant claims 1-9, 13, 15-24 do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

5.	Claims 1-9, 13, 15-21, 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al (EP 1 951 313, published on 04 January 2015), in view of Ashby et al, (TRENDS in Neurosciences, 2004; Vol.27 No.5, pages 257-261). 
The instant claims are interpreted as being drawn to a multifunctional heteromultimeric protein complex, comprising three or more different functional components present in a defined relative ratio, of which one is a tracking component and a method of expressing and recovering said multifunctional heteromultimeric protein complex.   
Cohen et al disclose a multimerizing scaffold bearing (i) at least one targeting moiety that is capable of binding to a target cell, wherein the targeting moiety is Fc portion, and (ii) at least two, preferably between six and eight, effector immunogenic moieties that are capable of triggering an existing, vaccine-induced or natural, immune response, (0010, 0013). The reference teaches a) transfecting host cells with a nucleic acid vector that encodes the targeting moiety fused to a first scaffold polypeptide, and with a nucleic acid vector that encodes the effector moiety fused to a second scaffold polypeptide,  The Cohen et al reference teaches that the scaffold comprises the C-terminal part of the alpha chain of C4BP and/or of the beta chain of C4BP, and the effector immunogenic moiety is fragment C of tetanus toxin, (see 0011).
However, the Cohen et al reference does not teach that the multifunctional heteromultimeric protein complex comprises a tracking component.  
Ashby et al teaches that green fluorescent protein (GFP) is used as a tag fused to proteins or polypeptides to track protein movements, (see page 259 column 1).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of Cohen et al by fusing the GFP of Ashby et al to the targeting moiety or one of the effector moieties of Cohen et al, because the Ashby et al reference teaches that GFP-based studies allow tracking of dynamic movements of proteins inside cells as they occur, (see Box 1).   The person of ordinary skill in the art would have been motivated to make that modification because Ashby et al teach that GFP provides a non-invasive monitoring of events such as exocytosis, endocytosis and protein surface expression in living neurons with high spatial and temporal resolution.    
A person of skill has good reason to pursue known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Closest Art:	 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6a.	Devaux et al, (Molecular Oncology ; 2019; Vol. 13, pages 2531-2553) teach a multimeric recombinant FHR4 molecule, combined to a targeting moiety recognizing a tumor-associated antigen, could selectively accumulate on target tumor cells, enhancing the local stoichiometry of FHR4, thereby allowing the tumor cell-established complement inhibition threshold (CIT) to be overcome. The reference uses C4b-binding protein (C4bp) C-terminal of the α and β chains as a scaffold for multimerisation a heteromultimeric protein complex that comprises: (a) multivalent FHR4; (b) multivalent VHH against HER2; and (c) a monovalent enhanced GFP (eGFP) tracking function (TrF), (see abstract and page 2533). 

6b.	Ogun et al, (Infection and Immunity, 2008, Vol. 76, No. 8, pages 3817-3823), teach MSP119-murine C4bp fusion protein, (see abstract). The reference teaches that C4bp oligomerization domains to the weak antigen MSP119 enhances the immunogenicity of the parasite protein, (see page 3822, column 2).  

6c.	Dervillez et al, (ChemMedChem; 2006, Vol. 1, pages 330-339), teach C4b-binding protein (C4bp) C-terminal of theα and β chains as a scaffold for multimerisation, (see  

Conclusion:
7.	No claim is allowed.
Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647